DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
	Applicant’s response filed November 4, 2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-8 and 14-24 are currently pending.  Claim 14 and 16 are amended.  Claims 9-13 are cancelled.  Claims 1-8 are withdrawn.  Claims 21-24 are new.

Drawings
	The corrected drawing sheets submitted November 4, 2021 are in compliance with 37 CFR 1.121(d), therefore the objection to the drawings is withdrawn.

Claim Objections- Withdrawn
Claims 10-13 have been cancelled, thus obviating the previous objection to claims 10-13.
Applicant’s amendments to claims 14 and 16 obviate the previous objections to claims 14 and 16.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Rejection Withdrawn
RE: Rejection of Claims 9 and 14-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps:
Claim 9 has been cancelled. 
Applicant’s amendment submitted November 4, 2021 has amended claim 14 to recite steps related to the cell density at seeding and the duration of time in culture to achieve spheroids from single cell suspensions.  Thus, claim 14 now recites limitations directed to essential steps.  

Rejection Maintained in Part
RE: Rejection of Claims 9-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Claims 9-13 have been cancelled, thus obviating the previous rejection of claim 9.  Therefore, the rejection of claims 9-13 is withdrawn.

As to claims 14-20, claim 14 has been amended to recite the following phrase:

It appears that Applicant is attempting to clarify that the material used to make/fabricate the culture chamber side walls and bottom wall is not necessarily incompatible with stem cells, but is material that is incompatible with the adherence of the stem cells to the side walls and the bottom wall. That is, the material comprising the side walls and bottom wall of the culture chamber is a cell-nonadherent material, i.e. prevents adherent growth of cells on the side walls and bottom wall of the culture chamber.
It is noted however, that Applicant’s amendment is written awkwardly and remains unclear regarding the phrase “…made of a material that is incompatible with stem cells to adhere to the side walls and bottom wall…”  Thus, Applicant’s amendment of claim 14 is not sufficient to overcome the previous rejection.
It is suggested that claim 14 is amended to recite the following:
“…made of a material that is incompatible with the adherence of the stem cells to the side walls and bottom wall …”
Since each of claims 15-20 depend directly or indirectly from claim 14, they each inherit the deficiency thereof, and thus are rejected on the same basis.  
Appropriate correction is required. 

New ground of rejection, necessitated by Amendment

Claims 23—24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The term “ambient temperature” in claim 23 is a relative term which renders the claim indefinite. The term “ambient temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The specification at [0004] discloses the term "ambient temperature condition (AC)" as used herein refers to a condition with no standard levels of CO2 and 02 at ambient temperature in a sealed container, where the medium is not replaced. The specification does not provide a specific definition for the conditions that are considered an “ambient temperature”.  
It is noted that the dictionary definition of “ambient” indicates the term means ‘existing or present on all sides’ or ‘an encompassing atmosphere’ (Merriam-Webster, see PTO-892).  The definition of “ambient temperature” indicates the term means ‘the temperature of the surrounding air surrounding’ (Designing Buildings, see PTO-892).
Therefore, given the specification does not define what is meant by “ambient temperature”, and the definitions indicate the term is relative to the temperature of the surrounding environment, one of ordinary skill in the art would not understand the metes and bounds of the term.
It is additionally noted that ECA Academy (see PTO-892) is directed to what the definitions are for the terms “ambient”, “room temperature” and “cold chain”.  ECA Academy teaches that different definitions can be found for these terms, and only the WHO indicate a defined temperature for the term “ambient temperature” (Summary ECA Academy teaches that terms like “ambient” should be avoided because they are not always clear and might have different meanings in other parts of the world (last paragraph, page 3).
Since claim 24 depends directly from claim 23, claim 24 inherits the deficiency thereof, and is rejected on the same basis.  
Appropriate correction is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Rejection Withdrawn
RE: Rejection of Claim 9 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rivron:
Claim 9 has been cancelled.  Therefore, the previous rejection of claim 9 is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Rejections Withdrawn
RE: Rejection of Claims 10 and 12 under 35 U.S.C. 103 as being unpatentable over Rivron; 	
Rejection of Claims 11 and 13 under 35 U.S.C. 103 as being unpatentable over Rivron, in view of Prockop:
Claims 10-13 have been cancelled.

Rejections Maintained
Claims 14, 16 and 18-19, and new claims 21-23, remain/are rejected under 35 U.S.C. 103 as being unpatentable over Rivron et al., (US 2011/0171712, published July 14, 2011; previously cited) (“Rivron”), in view of Razavi et al., (U.S. Patent No. 7,037,580; previously cited) (“Razavi”).
The rejection has been updated in view of Applicant’s claims amendment submitted November 4, 2021.
in vitro construction of cellular aggregates and their use in methods for producing 3D-tissue constructs in a modular way.
Regarding claim 14, Rivron teaches that FIG. 7 illustrates spheroids prepared by culturing human mesenchymal stem cells (hMSCs).  The culture device comprises a chip made of PDMS, wherein microwells are formed on the chip.  The microwells are formed by a substrate on which the microwell material is deposited (substrate). The microwells (i.e. at least one culture chamber for suspension of a culture, at least one culture chamber has side walls and a bottom wall) were coated with 50 mg/ml BSA (material incompatible with stem cells to adhere to the side walls and the bottom wall, i.e. material that prevents cellular adhesion, thus promoting cell aggregation; see paragraph [0029]). The hMSCs and DMEM culture medium were placed in the microwells (i.e. placing a stem cell suspension in at least one culture chamber of a device, the device having a substrate) and the hMSCs were allowed to aggregate into spheroids during 24 hours of culturing (i.e. method for preparing stem cell spheroids).  Paragraphs [0017], [0029] and [0054].   
As to the limitation that the stem cells are cultured in the at least one culture chamber at a density of 0.5 to 2 x 106/ml for 24 to 48 hours so that the stem cells form spheroids, it is noted that although Rivron’s teaching at paragraph [0054] teaches the stem cells are cultured in the microwells for 24 hours to form spheroids, as recited in claim 14 (claimed range overlaps the prior art range), Rivron does not further teach the cells are cultured at a density of 0.5 to 2 x 106/ml.  However, Rivron, at paragraph [0023] teaches the number of seeded cells depends on the desired aggregate size, that is the number of cells in one aggregate depend on the number of cells that are initially seeded in a microwell, and the number of cells that are seeded into the microwell can 5 to 5 x 106 cells/ml) (claimed range overlaps the prior art range).
Thus, Rivron does render obvious culturing the stem cells in the culture chamber at a density of 5 x 105 to 5 x 106 cells/ml (claimed range overlaps the prior art range), that is, Rivron teaches the limitations required by the current claims and as all limitations are found in one reference it is held that culturing the stem cells in the culture chamber at a density of 5 x 105 to 5 x 106 cells/ml is within the scope of the teachings of Rivron, and thus renders the invention of claim 10 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to culture the stem cells in the culture chamber at a density of 5 x 105 to 5 x 106 cells/ml.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Rivron.    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Further regarding claim 14, as to the limitation directed at plastic-packaging the culture chamber with aluminum foil. Although Rivron does not further teach this limitation, Razavi is directed to packaging multi-well plates (e.g. cell culture plates) and discloses a tamper evidence plastic sealing film that is used for packaging commercially available multi-well plates, wherein the sealing film comprises aluminum foil (column 1, lines 10-29 and lines 44-45; claims 1 and 2). Thus, Rivron has established it was well-known to package cell culture chambers with aluminum foil.

The person of ordinary skill in the art would have been motivated to modify the microwell culture device of Rivron to include plastic-packaging the culture chamber with aluminum foil, as taught by Razavi, for the predictable result of successfully permitting preservation of the spheroids in a manner that provides tamper evidence as well as preventing spillage or evaporation of the samples, thus meeting the limitation of claim 14.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Rivron and Razavi because each of these teachings are directed at the use of multi-well culture devices.	
Regarding claim 16, Rivron (paragraph [0054] and FIGs. 2 and 3) teaches the culture chamber comprises multiple microwells, which reads on “a plurality of recesses”, thus meeting the limitation of claim 16.
Regarding claim 18, it is noted, as set forth above regarding claim 16, Rivron renders obvious the bottom wall of the culture chamber has a plurality of recesses. 
Further regarding claim 18 and the limitation directed to the depth of the recesses, it is noted that Rivron’s teaching at paragraph [0054] indicates the depth of the microwells is 300 µm (0.3 mm) and does not further teach the depth ranges from 0.8 to 1.2 mm (i.e. 800-1200 µm).  However, Rivron further teaches the depth of the microwells can range from 100-1000 µm (i.e. 0.1 to 1 mm) (claimed range overlaps the prior art range).
prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to use microwell recesses having a depth ranging from 100-1000 µm (i.e. 0.1 to 1 mm).  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Rivron.
  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 19, Rivron (paragraph [0054]; and FIGs. 2 and 3) teaches the culture chamber comprises multiple microwells, which reads on “the at least one culture chamber are more than one in number”, thus meeting the limitation of claim 19.
Further regarding claim 19 as to the limitations directed at the spacing between any adjacent two of the culture chambers and the culture chamber having a cubic structure with a length of 1.4-1.6 cm, a width of 1.4-1.6 cm and a depth of 0.4-0.6 cm, it is noted that Rivron (paragraphs [0021], [0026] and [0030]) teach the environmental conditions can be adjusted, such as the physical boundaries of the microwell can have a specific shape or dimension, thus altering the shape of the cell aggregates to include the at least one culture chamber has a cubic structure”.
As to the claimed dimensions, Rivron’s teaching at paragraph [0054] does not further teach the recited dimensions.  However, as discussed directly above, Rivron teaches the environmental/spatial conditions of the microwells can be adjusted to effect the shape or dimension (size) of the aggregated cells (spheroids). Rivron (paragraph [0021]) teaches the aggregates may vary in size and the size of the cellular aggregates is controlled by the spatial confinement (paragraphs [0025] and [0030]).  Although Rivron’s paragraph [0054] teaches microwell sizes of 200 µm diameter and 300 µm deep, Rivron (paragraph [0047]) teaches that the cellular aggregates can be self-assembled to produce constructs having dimensions ranging from 4 mm to 1.5 cm (FIG. 1).  Given that Rivron teaches producing microtissues, and the size of the microtissues is tunable (paragraph [0052]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ microwell chambers having the recited dimensions.
The person of ordinary skill in the art would have been motivated to modify the method of Rivron, in view of Razavi, to include microwell dimensions having a length of 1.4-1.6 cm, a width of 1.4-1.6 cm and a depth of 0.4-0.6 cm, for the predictable result of successfully forming larger cell aggregates thus reducing the number of cell aggregates required to produce desired tissue models or tissue implants (paragraph [0058]), thus meeting the limitation of claim 19.
One of ordinary skill would recognize that the microwell dimensions (spatial containment) can be optimized as a matter of routine experimentation.  Therefore, absent any teaching of criticality by the Applicant concerning the microwell dimensions, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).
	Likewise, regarding the limitation directed at the spacing between any adjacent two of the culture chambers, although Rivron (paragraph [0017]) teaches the spacing can be 300 µm, Rivron’s FIG. 2 clearly illustrates the spacing between the adjacent microwells can be altered to include various spacing distances (paragraph [0052]).
Given that Rivron teaches cell aggregates can be formed from a variety of cell types and further assembled to produce heterogeneous tissue structures (paragraph [0021]), in the case of culturing multiple cell types in one multi-well assembly, one of ordinary skill in the art would be motivated to modify the method of Rivron to use a microwell assembly having increased spacing between the adjacent wells (i.e. spacing of 0.25 to 0.35 cm) in order to provide adequate spacing between the specific cell type spheroids thus avoiding cross-contamination upon harvesting, as well as having the increased spacing would also prevent cross-contamination of the variety of cell types upon seeding the microwells to commence aggregate formation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multi-well culture chambers wherein the spacing between adjacent wells is 0.25-0.35 cm.
One of ordinary skill would recognize that the spacing between adjacent microwells can be optimized as a matter of routine experimentation.  Therefore, absent any teaching of criticality by the Applicant concerning the microwell spacing, it would be In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).
Regarding claim 21, it is initially noted that claim 21 depends directly from claim 14. Claim 14 recites the active step of placing a stem cell suspension in at least one culture chamber of a device. Claim 21 recites the phrase “wherein the stem cells are mesenchymal stem cells formed by differentiation of human pluripotent stem cells or mesenchymal stem cells separated from an adult tissue.” The limitation that the mesenchymal stem cells are ‘formed by differentiation of human pluripotent stem cells or mesenchymal stem cells separated from an adult tissue’, is directed to the manner in which the mesenchymal stem cells have been produced (i.e., formed by differentiation of human pluripotent stem cells or separated from an adult tissue), such a limitation is not an active step required by the method of preparing stem cell spheroids, but rather is a product-by-process limitation which defines the source of the mesenchymal stem cells.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed (i.e. mesenchymal stem cells), is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.                 

	Rivron’s teaching at paragraph [0054] teaches seeding bone marrow-derived human mesenchymal stem cells (hMSCs) to produce spheroids, thus meeting the limitation of claim 21.
	Regarding claim 22, it is initially noted that claim 22 depends directly from claim 14. Claim 14 recites the active step of placing a stem cell suspension in at least one culture chamber of a device. Claim 22 recites the phrase “wherein the stem cells are mesenchymal stem cells formed by differentiation of human pluripotent stem cells or mesenchymal stem cells separated from an adult tissue selected from the group consisting of: bone marrow, fat, and umbilical cord and blood.” As discussed above regarding claim 21, the limitation that the mesenchymal stem cells are ‘formed by differentiation of human pluripotent stem cells or mesenchymal stem cells separated from an adult tissue selected from the group consisting of: bone marrow, fat, and umbilical cord and blood’, is directed to the manner in which the mesenchymal stem cells have been produced (i.e., formed by differentiation of human pluripotent stem cells or separated from an adult tissue selected from the group consisting of: bone marrow, fat, and umbilical cord and blood), such a limitation is not an active step required by the 
If the product by process limitations are considered, the process imparts the feature of producing bone marrow-derived mesenchymal stem cells, fat-derived mesenchymal stem cells, umbilical cord-derived mesenchymal stem cells or blood-derived mesenchymal stem cells.  The resulting product has not changed or provided any distinct feature to the mesenchymal stem cells.  As such instant claims 22 is interpreted as product by process limitations.  
	Rivron’s teaching at paragraph [0054] teaches seeding bone marrow-derived human mesenchymal stem cells (hMSCs) to produce spheroids, thus meeting the limitation of claim 22.
	Regarding claim 23 and the limitation wherein the method further comprises preserving, storing or transporting the spheroids formed by the stem cells under ambient temperature, it is noted that Rivron teaches the method relates to constructing spheroids in vitro for producing 3D-tissue constructs (Abstract).  Rivron, at paragraph [0051], teaches the tissue constructs can be used for various applications, such as a platform for creating constructs for tissue repair, or as a platform for studying tissue development, or as an in vitro test model for compound testing in pharmacology or cosmetics.  It is noted, in the case of tissue repair, it would be obvious to one of skill in the art that the prepared tissue construct would be transported to the patient in need of the transplant.  Likewise, in the case of using the prepared spheroids for compound testing in pharmacology or cosmetics, it would be obvious to one of skill in the art that the prepared tissue construct would be transported to the testing lab, as well as stored while waiting for pharmacological testing.
.

Claims 15, 17 and 20, and new claim 24, remain/are rejected under 35 U.S.C. 103 as being unpatentable over Rivron, in view of Razavi, as applied to claims 14, 16 and 18-19 above, and further in view of Khine et al., (US 2012/0129208; previously cited) (“Khine”) and Jung et al., (Polymers for Advanced Technologies, Vol. 21, Issue 2, pages 135-138 (2009), Abstract; previously cited) (“Jung”).
	The teaching of Rivron, in view of Razavi, is set forth above.
	Regarding claim 15, although Rivron (paragraph [0029]) teaches the microwell material comprises low cellular adhesion materials such as polyethylene glycol (PEG), PDMS or BSA (bovine serum albumin), thus promoting spheroid formation, Rivron does not further teach the material is selected from celluloid, polyvinyl chloride (PVC) or a natural resin.  However, Khine is also directed to spheroid culture systems using microwell culture chambers comprising a plurality of microwells (paragraphs [0006]-[0008]).  Like Rivron, Khine teaches the microwell arrays are made of elastomeric materials such as PDMS or polyethylene glycol, or alternatively using celluloid or polyvinyl chloride (paragraphs [0069]). Thus, Khine has established it was well-known to use non-adhesive materials such as celluloid and polyvinyl chloride in the preparation of three-dimensional spheroids.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute celluloid or polyvinyl chloride (PVC), as the microwell material in the spheroid culture method of Rivron, in view of Razavi.
 The person of ordinary skill in the art would have been motivated to use celluloid or polyvinyl chloride, as taught by Khine and Jung, for the predictable result of providing a microwell material that promotes cell aggregation and spheroid formation.
	The skilled artisan would have had a reasonable expectation of success in substituting celluloid or polyvinyl chloride, for the PDMS or PEG of Rivron, in view of Razavi, because Khine has shown that, in addition to PDMS and PEG, celluloid and polyvinyl chloride are effective microwell materials that promote cell aggregation and spheroid formation. Therefore, one of ordinary skill in the art would recognize this as simply substituting one spheroid-promoting material for another useful for the same purpose.  Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
	Regarding claim 17, as set forth immediately above, Khine and Jung render obvious the material is celluloid or polyvinyl chloride.
Further regarding claim 17 and the limitation “the bottom wall of each of the at least one culture chambers has a plurality of recesses”, it is noted, as set forth above regarding claim 16, Rivron (paragraph [0054] and FIGs. 2 and 3) teaches the culture 
Regarding claim 20, as to the limitations “the at least one culture chamber are more than one in number; spacing between any adjacent tow of the at least one culture chamber is 0.25-0.35 cm; and each of the at least one culture chamber has a cubic structure with a length of 0.14 to 1.6 cm, a width of 1.4-1.6 cm and a depth of 0.4 to 0.6 cm”, these limitations have been rendered obvious by the combination of Rivron, in view of Razavi, as discussed above regarding claim 19.
Further regarding claim 20 and the limitation “the material is at least one material selected from the group consisting of celluloid, polyvinyl chloride and natural resin”, this limitation has been rendered obvious for the reasons set forth immediately above regarding claim 15.
Regarding claim 24, as to the limitation “wherein the method further comprises digesting the spheroids formed by the stem cells into single cells by one or more enzymes before use”, it is noted that Rivron does not further teach digesting the spheroids formed by the stem cells into single cells by one or more enzymes before use.  However, Khine teaches staining of the formed EBs (i.e. spheroids) to determine pluripotency, as well as development of the spheroids during culture (paragraph [0134]).  Khine specifically teaches dissociating the spheroids into single cells for staining assays to determine the presence of Oct-3/4, CD-31, GATA4 and Nestin.  Khine, at paragraph [0128], discloses using the enzyme TrypLE for promoting dissociation of cells.

The person of ordinary skill in the art would have been motivated to modify the method of Rivron, in view of Razavi, to include digesting the spheroids formed by the stem cells into single cells by one or more enzymes, as taught by Khine, for the predictable result of successfully permitting staining to assess the pluripotency of the stem cells, as well as to determine the presence of developmental markers, thus meeting the limitation of claim 24.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Rivron, in view of Razavi, and Khine because each of these teachings are directed at spheroid culture systems using microwell culture chambers.	


Response to Remarks/Amendments
Rejections under 35 USC 103:
	As to Applicant’s remarks that Rivron fails to disclose both (1) “preserving stem cells in spheroids” and (2) at least one culture chamber is plastic-packaged with aluminum foils”, as discussed at Applicant’s remarks (third paragraph, page 9 to first paragraph, page 10), Applicant’s remarks have been carefully considered, but are not found persuasive.
In response to remarks directed at the limitation that at least one culture chamber is plastic-packaged with aluminum foils, it is noted that arguments are directed against Rivron individually.  However, one cannot show nonobviousness by attacking In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As set forth in the previous Office Action (pages 16-17), Razavi renders obvious plastic-packaging with aluminum foils since doing so permits preservation of the spheroids in a manner that provides tamper evidence, as well as preventing spillage or evaporation of the prepared spheroids.

Further regarding Applicant’s remarks directed at the limitation “preserving stem cells in spheroids”, it is noted, as discussed immediately above, Razavi teaches that packaging with the aluminum foil sealing film preserves the integrity of the stem cells comprising the spheroids.
It is additionally noted, as to the phrase “for preserving stem cells in spheroids”, M.P.E.P. § 2111.02 reads, "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction." As such, the limitation " for preserving stem cells in spheroids" does not affect the patentability of the claimed method. Methods are defined by their constituent steps, not by an intended use or application. 

As to Applicant’s remarks that the cited reference to Prockop does not remedy the asserted deficiencies of Rivron since Prockop is silent as to the preservation of stem cells by formation of spheroids of stem cells, as discussed at Applicant’s remarks (second 

As to Applicant’s remarks that the cited references to Khine and Jung do not remedy the asserted deficiencies of Rivron since Khine and Jung are cited for disclosing PVC, as discussed at Applicant’s remarks (third paragraph, page 10), Applicant’s remarks have been carefully considered, but are not found persuasive for the same reasons set forth above regarding the limitations (1) “preserving stem cells in spheroids” and (2) “at least one culture chamber is plastic-packaged with aluminum foils”.

Conclusion
	No claim is allowed.  No claim is free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/EVELYN Y PYLA/Examiner, Art Unit 1633